DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display device comprising: a first display portion including a first pixel and a second pixel; a second display portion including a third pixel and a fourth pixel; a first light shielding surrounds the first and second display portions; a second light shield disposed between the first and second display portions; a first sealant overlapping the first light shielding and having a continuous loops surrounding the first and second display portions; a second sealant overlapping the second light shielding and having an opening through which the first and second display portions communicate; a liquid crystal layer disposed in the first and second display portions, sealed by the first sealant, and disposed in the opening; a first signal line disposed over the first and second display portions, electrically connected to the first and third pixel; and a second signal line disposed over the first and second display portions, electrically connected to the second and fourth pixel, in combination with the remaining features recited in the claim.
The prior art of Asai (US 2015/0364396 A1) discloses a similar display device comprising a display device comprising: a first display portion including a first pixel and a second pixel; a second display portion including a third pixel and a fourth pixel; a first light shielding surrounds the first and second display portions; a second light shield disposed between the first and second display portions; a first sealant overlapping the first light shielding; a second sealant overlapping the second light shielding and having an opening through which the first and second display portions communicate (Asai, Figures 1-2). However, Asai fails to disclose that the first sealant has a shape of a continuous loop surrounding the first display portion and the second display portion, and a third part of the liquid crystal layer that is filled in the opening of the second sealant.  The prior art of Lim (US 2014/0198290 A1) discloses an opening between pixels filled with liquid crystal (Lim, Figure 1; Paragraphs 0082-0086). However, Lim fails to disclose a continuous loop shape of a first sealant surrounding the first display portion and the second display portion. Lim also fails to disclose a first signal line disposed over the first and second display portions, electrically connected to the first and third pixel; and a second signal line disposed over the first and second display portions, electrically connected to the second and fourth pixel.
Therefore, Claim 1 is allowed. Claims 2-17 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871